Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:Khlat and Shahrokhi recited a multipath sampling circuit that comprises an input line electrically having an input voltage, a plurality of voltage amplifiers in parallel electrically with one another, each voltage amplifier having a respective input electrically coupled with the input line, each voltage amplifier having a different gain and a different saturation voltage, however, a plurality of track-and-hold circuits, a shorting line electrically coupled to a respective output of each sample-and- hold circuit, a shorting switch electrically coupled to the shorting line, a buffer amplifier having an input electrically coupled to the shorting line, the multipath sampling circuit has a tracking phase and a hold phase, when the multipath sampling circuit is in the tracking phase: the shorting switch is in an open state, the track-and-hold circuits are in a first state in which a respective input of each track-and-hold circuit is electrically coupled to an output of a respective amplifier, when the multipath sampling circuit is in the hold phase: the shorting switch is in a closed state, and the track-and-hold circuits are in a second state in which the respective input of each track-and-hold circuit is electrically decoupled from the output of the respective amplifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845